Citation Nr: 0936908	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 40 percent disability rating for the Veteran's lumbar spine 
disability.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by flexion 
limited to no more than 50 degrees, extension limited to no 
more than 10 degrees, left lateral flexion limited to no more 
than 10 degrees, right lateral flexion limited to no more 
than 10 degrees, and bilateral lateral rotation limited to no 
more than 20 degrees.  It has not been productive of any 
incapacitating episodes within the past 12 months.  Ankylosis 
of the thoracolumbar spine is not shown.  

2.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by neurological 
impairment that approximates no more than mild incomplete 
paralysis of the left sciatic nerve.  

3.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by neurological 
impairment that approximates no more than mild incomplete 
paralysis of the right sciatic nerve.  

4.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by urine leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a lumbar spine disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5236, 5237, 5238, 5239, 5241, 5242, 5243 (2008).

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2008).

3.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the right sciatic nerve) have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2008).

4.  The criteria for a separate 20 percent rating for the 
neurological manifestations of a low back disability (urine 
leakage) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. § 4.115a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  In this case, there is no 
X-ray evidence of arthritis in the Veteran's lumbar spine.  
Therefore, the criteria listed under DC 5003 cannot serve as 
a basis for an increased rating for the lumbar spine 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability has been rated as 40 
percent disabling under DC 5243, which contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 
(2008).  Other applicable diagnostic codes include DC 5236, 
which contemplates sacroiliac injury and weakness, DC 5237, 
which contemplates lumbosacral strain, DC 5238, which 
contemplates spinal stenosis, DC 5239, which contemplates 
spondylolisthesis or segmental instability, DC 5241, which 
contemplates spinal fusion, and DC 5242, which contemplates 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5238, 5239, 5241, 5242 (2008).    

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation (DC 
5235) or ankylosing spondylitis (DC 5240).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  

On VA examination in May 2005, the Veteran complained of pain 
in the lower lumbar area that radiated to both feet at the 
lateral surfaces.  He reported left leg weakness and flare-
ups of his back pain after prolonged sitting.  He stated that 
he could stand for 10 minutes and walk for half a mile.  He 
reported having a back brace that was not effective.  He 
denied bowel or bladder incontinence.  He asserted that he 
had erectile dysfunction and that his balance was off due to 
deterioration of his heel.  Examination revealed 
straightening of the lumbar curvature.  There was no 
tenderness or muscle spasm.  Range of motion testing showed 
50 degrees flexion, 10 degrees extension with pain, 10 
degrees left lateral flexion, 20 degrees right lateral 
flexion, and 30 degrees lateral rotation bilaterally.  There 
was no additional limitation of motion of the lumbar spine 
after repetitive motion due to pain, fatigue, weakness, and 
incoordination, nor was there any additional limitation of 
motion during flare-ups.  The Veteran could walk on his heels 
but could not squat or walk on his toes.  Straight leg 
raising was negative.  Hip flexors had normal strength 
bilaterally.  Ankle and big toe dorsiflexion was diminished 
on the left side.  Knee and ankle jerks were 2+, and there 
was no calf or leg muscle circumference inequality.  
Sensation was intact and equal to light touch, pin, and 
vibration.  An MRI of the lumbar spine indicated diffuse 
congenitally narrow canal starting at the L3 vertebral body 
level worsened by superimposed spondylitic changes.  At L4-
L5, there was multifactorial moderate to severe canal 
stenosis with moderate to severe thecal sac compression.  
There was a left subarticular herniated disc at L5-S1 
involving the left S1 nerve root origin and neural foraminal 
encroachment resulting in right L5 exiting nerve root 
involvement.  The examiner diagnosed the Veteran with lumbar 
disc disease with left radiculopathy.  

Post-service VA medical records dated from November 2006 to 
January 2007 show that the Veteran received intermittent 
treatment for low back pain, urinary incontinence, and 
erectile dysfunction.  

At a December 2006 VA examination, the Veteran reported 
having a L5-S1 discectomy in November 1988 and having 
reconstructive surgery for back pain in 2005.  He stated that 
he had a history of urinary incontinence, urinary urgency, 
urinary frequency of less than one hour, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
and unsteadiness.  He indicated that the wearing of absorbent 
materials was not required.  He complained of having suffered 
from a history of decreased motion of the spine, stiffness, 
weakness, spasms, and constant sharp pain that occurred daily 
and was moderate in nature.  He stated that the pain radiated 
to his left leg.  He denied flare-ups of spinal conditions 
and reported no incapacitating episodes in the past 12 month 
period.  He used a cane and stated that he was able to walk 
more than 0.25 mile but less than 1 mile.  Examination 
revealed no spasms, atrophy, guarding, tenderness, weakness, 
or abnormal spinal contour.  There was normal posture, head 
position, and symmetry.  The Veteran's gait was antalgic.  
There was diminished muscle strength in the bilateral lower 
extremities.  Sensory examination of the bilateral lower 
extremities was normal.  Knee jerk reflexes were hyperactive 
without clonus bilaterally, and ankle jerk reflexes were 
absent on the left side and hyperactive without clonus on the 
right side.  Babinski's test revealed left foot drop and 
normal plantar flexion on the right side.  There was no 
evidence of lumbar spine ankylosis.  Range of motion testing 
showed 60 degrees flexion, 10 degrees extension, and 20 
degrees lateral flexion and rotation bilaterally.  There was 
pain on all ranges of motion and after repetitive motion.  On 
repetitive use of the joint, there was additional loss of 
motion to 50 degrees flexion, 0 degrees extension, and 10 
degrees lateral flexion and rotation bilaterally.  A CT scan 
of the lumbar spine revealed status post L4 through S1 
posterior spinal fixation.  There was soft tissue seen at the 
site of the surgery involving the left side of the L5-S1 
level, which most likely represented granulation or scar 
tissue from the surgery.  The tissue was compressing the 
exiting left L5 nerve root.  An x-ray of the lumbar spine 
indicated fusion of L4, L5, and S1 via L4 and S1 pedicle 
screws and rods.  The examiner diagnosed the Veteran with 
intervertebral disc syndrome, status post L4 through S1 
posterior spinal fixation, with radiculopathy.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 50 
percent is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5238, 5239, 5241, 5242 (2008).  VA examinations dated 
in May 2005 and December 2006 show no evidence of unfavorable 
ankylosis of the lumbar spine.  Thus, the schedular criteria 
of DCs 5236, 5237, 5238, 5239, 5241, and 5242 cannot serve as 
a basis for an increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 60 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  On 
VA examination in December 2006, the Veteran denied 
experiencing any incapacitating episodes in the past 12 
months.  The May 2005 VA examination also showed no evidence 
of incapacitating episodes in the past 12 months.  
Additionally, none of the VA treatment records show 
incapacitating episodes as defined by VA regulation.  Thus, 
the Veteran is not entitled to an increased rating based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in May 2005, the Veteran had 50 degrees flexion, 
10 degrees extension with pain, 10 degrees left lateral 
flexion, 20 degrees right lateral flexion, and 30 degrees 
lateral rotation bilaterally.  On VA examination in December 
2006, the Veteran had 60 degrees flexion, 10 degrees 
extension, and 20 degrees lateral flexion and rotation 
bilaterally.  There was no evidence of ankylosis of the 
lumbar spine at either examination.  Taken together, these 
ranges of motion would not warrant a rating in excess of 40 
percent under the general rating formula.  The requirement 
for a higher rating under the general rating formula, 
unfavorable ankylosis of the entire thoracolumbar spine, is 
not demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2008).    

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in May 2005, the Veteran complained of pain 
in the lower lumbar area that radiated to both feet at the 
lateral surfaces.  He reported left leg weakness and flare-
ups of his back pain after prolonged sitting.  Straight leg 
raising was negative.  Hip flexors had normal strength 
bilaterally.  Ankle and big toe dorsiflexion was diminished 
on the left side.  Knee and ankle jerks were 2+, and there 
was no calf or leg muscle circumference inequality.  Sensory 
examination was intact and equal to light touch, pin, and 
vibration.  An MRI of the lumbar spine revealed a left 
subarticular herniated disc at L5-S1 involving the left S1 
nerve root origin and neural foraminal encroachment resulting 
in right L5 exiting nerve root involvement.  At a December 
2006 VA examination, the Veteran reported that his back pain 
radiated to his left leg and that he had suffered from 
numbness, paresthesias, leg or foot weakness, and 
unsteadiness.  The Veteran was found to have diminished 
muscle strength in the bilateral lower extremities.  
Sensation of the bilateral lower extremities was normal.  
Knee jerk reflexes were hyperactive without clonus 
bilaterally while ankle jerk reflexes were absent on the left 
side and hyperactive without clonus on the right side.  
Babinski's test revealed left foot drop and normal plantar 
flexion on the right side.  A CT scan showed soft tissue 
compressing the exiting left L5 nerve root.  The Board 
concludes that the Veteran's testimony, combined with the 
diminished muscle strength, left foot drop, and abnormal 
reflexes demonstrated on his VA examinations, support a 
conclusion that the Veteran has radiculopathy into the 
bilateral lower extremities.  Significantly, however, no 
muscle atrophy was noted to be present, and sensation was 
normal.  The Board therefore finds that the Veteran's 
radiculopathy symptoms of the left and right lower 
extremities are primarily sensory in nature and compatible 
with an incomplete paralysis of the sciatic nerve that is 
mild in degree.  Accordingly, the Board finds that the 
Veteran is entitled to no more than a separate 10 percent 
rating for the neurological manifestations of his low back 
disability affecting his left lower extremity under DC 8520 
and a separate 10 percent rating for the neurological 
manifestations of his low back disability affecting his right 
lower extremity under DC 8520.  In sum, the Board finds no 
evidence of organic changes, such as muscle atrophy or 
trophic changes, that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

The Board has also considered whether the Veteran's low back 
disability warrants a separate compensable rating for his 
reported bladder problems.  Diseases of the genitourinary 
system result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  When 
diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2008).  

Urine leakage which requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling.  Urine leakage which 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  The wearing of absorbent materials which must be 
changed less than two times per day is evaluated as 20 
percent disabling.  38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a). 

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every two to three months. 

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a). 

On VA examination in November 2006, the examiner found that 
the Veteran had some urinary leakage, for which he would 
sometimes wear an absorbent pad in order to prevent 
embarrassment.  At the Veteran's December 2006 VA 
examination, he stated that he had a history of urinary 
incontinence, urinary urgency, and urinary frequency of less 
than one hour.  He indicated that the wearing of absorbent 
materials was not required.  Post-service VA medical records 
dated from November 2006 to January 2007 show that the 
Veteran received intermittent treatment for overflow and 
stress urinary incontinence.  He complained of urine leakage 
with cough, laugh, or sneeze.  A uroflowmetry found the 
Veteran's bladder to have adequate capacity and open bladder 
neck at capacity.  There were no trabeculations, 
diverticulae, or vesicoureteral reflux.  The Veteran had 
adequate cystometric capacity and low detrusor pressure with 
some abdominal straining.  There was no detrusor 
overactivity, detrusor-sphincter dyssynergia, or void with 
abdominal straining.  His post-void residuals were 700 
milliliters.  

With respect to the criteria for obstructed voiding, there is 
no medical evidence showing a markedly diminished peak flow 
rate, recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every two to three months.  While the Veteran's 
uroflowmetry did indicate post-void residuals greater than 
150 cubic centimeters, 38 C.F.R. § 4.115a provides a 
compensable rating for obstructed voiding only if the post-
void residuals that are greater than 150 cubic centimeters 
are combined with marked obstructive symptomatology such as 
urinary hesitancy, slow or weak stream, or decreased force of 
stream.  Because the Veteran does not exhibit any marked 
obstructive symptomatology, a separate rating based on 
obstructed voiding is not warranted.  Regarding urinary 
frequency symptoms, although the Veteran reported having a 
voiding interval of less than one hour, there is no objective 
medical evidence that the Veteran has a daytime voiding 
interval or night time voiding interval that would be 
compensable under 38 C.F.R. § 4.115a, and therefore, a 
separate rating based on urinary frequency is not warranted.  
As for the Veteran's urine leakage, the Board acknowledges 
the Veteran's treatment for overflow and stress urinary 
incontinence as well as his complaints of urine leakage upon 
coughing, laughing, or sneezing.  Additionally, the November 
2006 VA examiner found that the Veteran had urinary leakage, 
for which he would sometimes wear an absorbent pad in order 
to prevent embarrassment.  Resolving all doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
a separate 20 percent rating for the neurological 
manifestations of his lumbar spine disability based on urine 
leakage.  There is no evidence that the Veteran needs to 
change his absorbent materials over two times a day, and 
therefore a higher rating is not warranted.         

Finally, the Board notes that in a February 2007 rating 
decision, the RO granted service connection and awarded a 0 
percent rating for erectile dysfunction, effective October 
16, 2006, and granted special monthly compensation based on 
loss of use of a creative organ, effective October 16, 2006.  
While the Veteran has reported that he continues to suffer 
from erectile dysfunction, the current medical evidence does 
not support a conclusion that the Veteran has any additional 
symptoms amounting to any loss of erectile power or penis 
deformity other than the erectile dysfunction, for which he 
is already in receipt of a 0 percent disability rating as 
well as special monthly compensation based on loss of use of 
a creative organ.  Furthermore, because there is no evidence 
of penis deformity, the evidence does not support a rating 
higher than 0 percent for erectile dysfunction.  Therefore, 
the Board finds that no additional separate rating for 
erectile dysfunction is warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion.  Although the Veteran's pain limited his 
flexion to 50 degrees on VA examination in May 2005, at no 
time has there been evidence of ankylosis of the lumbar 
spine, which would warrant a 50 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 
5241, 5242.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased rating for the orthopedic 
manifestations of his back disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability have warranted no more than a 40 percent rating 
throughout the pendency of the appeal.  In addition, the 
Board finds that the Veteran has been entitled to two 
separate 10 percent ratings for the neurological components 
of his low back disability based on bilateral lower extremity 
radiculopathy and a separate 20 percent rating for the 
neurological components of his low back disability based on 
urine leakage.  The benefit-of-the-doubt has been considered 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and a rating 
decision in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for the orthopedic manifestations of a 
lumbar spine disability is denied.  

A separate 10 percent disability rating for the neurologic 
manifestations (left lower extremity radiculopathy) of the 
low back disability is granted.

A separate 10 percent disability rating for the neurologic 
manifestations (right lower extremity radiculopathy) of the 
low back disability is granted.

A separate 20 percent disability rating for the neurologic 
manifestations (urine leakage) of the low back disability is 
granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


